Citation Nr: 1219090	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  06-00 151A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for left arm pain and numbness.  

4.  Entitlement to an initial rating in excess of 20 percent, and a rating in excess of 40 percent beginning April 25, 2006, for degenerative disc disease of the lumbar spine.

5.  Entitlement to an initial rating in excess of 10 percent, and a rating in excess of 30 percent beginning April 18, 2008, for migraine headaches.

6.  Entitlement to an initial rating in excess of 10, and a rating in excess of 20 percent beginning January 25, 2006, for neurological deficits of the left lower extremity.  

7.  Entitlement to an initial compensable rating for right ear hearing loss.  

8.  Entitlement to an initial compensable rating for rectal incontinence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to September 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in March 2006.  A transcript of the hearing is associated with the claims files. 

FINDING OF FACT

In May 2012, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wanted to withdraw his appeal on the issues of entitlement to service connection for hypertension, neck disability, and left arm pain/numbness, and entitlement to increased ratings for lumbar spine disability, migraine headaches, disability of the left lower extremity, right ear hearing loss, and rectal incontinence.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for a neck disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for left arm pain and numbness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to an initial rating in excess of 20 percent, and a rating in excess of 40 percent beginning April 25, 2006, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to an initial rating in excess of 10 percent, and a rating in excess of 30 percent beginning April 18, 2008, for migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

6.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to an increased rating for an initial rating in excess of 10, and a rating in excess of 20 percent beginning January 25, 2006, for neurological deficits of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

7.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to an initial compensable rating for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

8.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to an initial compensable rating for rectal incontinence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a statement through his representative that indicates he is satisfied with his total disability rating based upon individual unemployability (TDIU) and he desired to withdraw all active claims on appeal.  This withdrawal was received in May 2012, and the letter has been associated with the Veteran's claims files.  The active claims on appeal are entitlement to service connection for hypertension, neck disability, and left arm pain/numbness, and entitlement to increased ratings for lumbar spine disability, migraine headaches, disability of the left lower extremity, right ear hearing loss, and rectal incontinence.  Thus, there remains no allegation of error of fact or law for appellate consideration and the Board accordingly does not have jurisdiction to review the appeal with respect to those issues. 

ORDER

The appeal for service connection for hypertension is dismissed.  

The appeal for service connection for a neck disability is dismissed.  

The appeal for service connection for left arm pain and numbness is dismissed.  

The appeal for increased ratings for degenerative disc disease of the lumbar spine is dismissed.  

The appeal for increased ratings for migraines is dismissed.  

The appeal for increased ratings for neurological deficits of the left lower extremity is dismissed.  

The appeal for an increased rating for right ear hearing loss is dismissed.  

The appeal for an increased rating for rectal incontinence is dismissed. 



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


